Citation Nr: 1736384	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986 in the United States Army.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran waived a hearing before the Board in his September 2013 substantive appeal, via a VA Form 9. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service while performing his daily duties as a heavy weapons anti-armor infantryman. 

2.  Symptoms of bilateral hearing loss have been continuous since service separation. 

3.  The Veteran is currently diagnosed with a bilateral hearing loss disability.


CONCLUSION OF LAW

 Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Analysis for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's currently diagnosed sensorineural hearing loss, as organic diseases of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran in this case contends that he currently has bilateral hearing as a result of exposure to loud noise during active military service.  He has reported daily loud noise exposures during service due to the job he performed in the military, and having hearing loss since service.  See October 2011 VA Application for Compensation; July 2012 Notice of Disagreement; September 2013 VA Form 9.  
The Board initially finds that the Veteran is currently diagnosed with a bilateral hearing loss disability per VA regulations.   A June 2012 VA audiometric examination report, as well as September 2012 VA Audiology Hearing Aid Evaluation Note, reflects diagnoses of bilateral hearing loss.   A current bilateral hearing loss disability is established. 

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  The Veteran has consistently reported exposure to acoustic trauma from exposure to daily loud noises during service from heavy weapons while performing his MOS duties as a heavy anti-armor weapons infantryman.  Indeed, the Veteran is competent to report loud noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Moreover, the Board observes that he is in receipt of many service decorations including a Marksman Badge M16 Rifle, an Expert Badge Hand Grenade, and Air Assault Badge.   Additionally, service connection is already in effect for tinnitus based on his exposure to acoustic trauma during service.  Based on this evidence, the Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  See DD Form 214 (reflecting "heavy anti-armor weapons infantryman "); see also 38 U.S.C.A. § 1154 (a) (West 2014).  Accordingly, the Veteran was exposed to acoustic trauma during service.

Finally, the Board finds the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  The Veteran has consistently asserted that hearing loss began in service due to exposure to heavy weapon noises, and also reported that the hearing difficulties continued since service separation.  In fact, the Veteran reported to the June 2012 VA audiologist that he was told he had hearing loss when he began working in a factory shortly after separation from the military   

A June 2012 VA audiometric examination reflects the VA examiner's opinion that the Veteran's hearing loss is less likely than not caused by acoustic trauma in service.  The VA examiner reasoned that the Veteran's hearing was within the normal range at service separation and suggested that his post service employment was likely the cause of his hearing loss.  Not only did the examiner impermissibly rely on the absence of hearing loss during service to provide an opinion unfavorable to the Veteran, the examiner did not explain why she related tinnitus to the Veteran's military noise exposure, but not hearing loss.  As the evidence reflects that the Veteran had symptoms of both hearing loss (and tinnitus) immediately after service, the Board does not find the hearing loss is clearly attributable to such post-service employment.

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303 (b).  The Veteran's previous consistent lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  While the VA examiner in June 2012 did opine that the hearing loss was not related to service, the Board does not find that this evidence outweighs the probative lay evidence of record establishing continuous symptoms since service separation. 

For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation in April 1986, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303 (b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


